ON APPLICATION FOR REHEARING
We grant Hartford Insurance Company’s application for rehearing limited solely to the issue of the amount of weekly compensation that was awarded plaintiff by the trial court and affirmed by this court on June 8, 1989. Hartford asserts that the amount awarded, $267.00 per week, exceeds the statutory maximum compensation rate in effect at the time of the accident. We agree; as does Plaintiff-Appel-lee.
LSA-R.S. 23:1202 provides that for injuries occurring on or after July 1, 1983, the maximum weekly compensation is seventy-five percent of the average weekly wage in all employment subject to the Louisiana Employment Security law, computed to the nearest dollar. In the year that plaintiff was injured, this average weekly wage was $339.24, as determined by the administrator of the Office of Employment Security. Therefore, the maximum weekly compensation to which plaintiff is entitled is $254.00.
Accordingly, our original decree is amended to reduce the amount of weekly compensation awarded to $254.00, and as amended is affirmed.
AMENDED AND AFFIRMED.